Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harry Moody petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2009) motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied the § 2255 motion and dismissed the action on August 20, 2009, 2009 WL 2600519. Accordingly, because the district court has recently decided Moody’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.